 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN VARGAS,                                    No. 2:18-cv-02774-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   THOMAS BANSURIE, et al.,
15                      Defendants.
16

17          Nathan Vargas (“Plaintiff”), a state prisoner proceeding pro se, brings this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 03, 2020, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 40.) Plaintiff has

23   not filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed January 03, 2020 (ECF No. 40), are adopted

 5   in full; and

 6           2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 7           IT IS SO ORDERED.

 8   DATED: April 7, 2020

 9

10

11                                    Troy L. Nunley
                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
